 

   

ne ool! NITED STATES DISTRICT COURT |

FOR THE NORTHERN DISTRICT OF NEW YORK
* 445 Broadway, Albany, NY. 12207-2936 °

 

 

United States Grand Jury! (Status: sovereign’) ~\ JuRISDICTION: Court of Record?
Tribunal, the People Law Case No. 1776-1789-1791-2019
Depository Case No. 1:16-CV-1490
- against - Administrator: Grand Jury Foreman
United States Supreme Court, Federal Judiciary, U.S. INFORMATION
Senate, and U.S. House of Representatives &
(Status: clipped sovereignty) WRIT MANDAMUS
Defendants y, Copied: President Trump & AG William Barr

 

 

SOVEREIGNS OF THE COURT ARE THE AUTHORS OF THE LAW

The United States Supreme court and the federal judiciary are creatures of the law.‘ “The sovereignty
of a state does not reside in the persons who fill the different departments of its government, but in the
People, from whom the government emanated; and they may change it at their discretion Sovereignty,
then in this country, abides with the constituency, and not with the agent; and this remark is true, both
in reference to the federal and state government.” “The very meaning of sovereignty is that the decree

of the sovereign makes law.”® “We the people of the United States... ordained and establish this

 

'The UUSCLG3J is comprised of fifty Grand Juries each unified amongst the counties within their respective States. All
fifty States have unified nationally as an assembly of Thousands of People in the name of We the People to suppress,
through our Courts of Justice, subverters both foreign and domestic acting under color of law within our governments.
States were unified by re-constituting all 3,133 United States counties.

2 “<Sovereignty’ means that the decree of sovereign makes law, and foreign courts cannot condemn influences persuading
sovereign to make the decree.” Moscow Fire Ins. Co. of Moscow, Russia v. Bank of New York & Trust Co., 294 N.Y.S.
648, 662, 161 Misc. 903. The people of this State, as the successors of its former sovereign, are entitled to all the rights
which formerly belonged to the King by his prerogative. Lansing v. Smith, 4 Wend. 9 (N.Y.) (1829), 21 Am. Dec. 89 10C
Const. Law Sec. 298; 18 C Em.Dom. Sec. 3, 228; 37 C Nav. Wat. Sec. 219; Nuls Sec. 167; 48 C Wharves Sec. 3, 7.

34 Court of Record is a judicial tribunal having attributes and exercising functions independently of the person of the
magistrate designated generally to hold it, and proceeding according to the course of common law, its acts and proceedings
being enrolled for a perpetual memorial.” Jones v. Jones, 188 Mo.App. 220, 175 S.W. 227, 229; Ex parte Gladhill, 8 Metc.
Mass., 171, per Shaw, C.J. See, also, Ledwith v. Rosalsky, 244 N.Y. 406, 155 N.E. 688, 689.

“ US Constitution Article ILI Section 1: The judicial power of the United States, shall be vested in one Supreme Court,
and in such inferior courts as the Congress may from time to time ordain and establish. The judges, both of the supreme and
inferior courts, shall hold their offices during good behavior.

5 Spooner v. McConnell, 22 F 939 @ 943

© American Banana Co. v. United Fruit Co., 29 S.Ct. 511, 513, 213 U.S. 347, 53 L.Ed. 826, 19 Ann.Cas. 1047.

PAGE 1 OF 7
Case 3:19-mc-00029-TMB Document5 Filed 10/15/19 Page 1of 8
Constitution for the United States of America,”’ thereby, We the People authorized judicial power in
cases of law and equity.® We “DID NOT” authorize judicial power in civil law cases. Federal Rule No. 2

changes nothing. “Where rights secured by the Constitution are involved, there can be no rule making

or legislation which would abrogate them.”
subversive rule 2 committed fraud on the court and thereby concealed courts of Law, a/k/a Common

Federal court judges, via judicial machinery, under the

Law Courts under the guise of civil and criminal courts.

EQUITY & LAW v. CIVIL LAW

Article I Section 2 We the People ordained and established Law and equity jurisdictions
We did not ordained and establish civil law jurisdiction.

Courts’ of equity proceed according to the federal rules. Courts’ of Law proceed according to the
course of the common law and are governed by its rules and principles, aka maxims, as contrasted with
a “court of equity.” Courts’ of Law are governed by natures God. Equity courts are presided over by an
appointed or elected judge, whereas courts of Law, a/k/a courts of record,!° are presided over by the

People themselves, who are free, independent and untainted.

“Civil Law, Roman Law and Roman Civil Law are convertible phrases, meaning the same system of
jurisprudence; that rule of action which every particular nation, commonwealth, or city has
established peculiarly for itself; more properly called “municipal” law, to distinguish it from the “law
of nature,” and from international law.”'' Courts that proceeds under civil law via Federal Rule 2,

which is in conflict with 28 USC §2072, proceed in jurisdictions unknown and thereby all court
participants forfeit immunity.

OUR RIGHT TO JUDGE IS WITHOUT PERMISSION
THIS IS OUR HISTORY - THIS IS OUR HERITAGE

“Civil rights are rights appertaining to a person in virtue of his citizenship in a state or community.”

Whereas, unalienable rights are gifted by our Creator and, unlike People gifted by a state, We the

 

” United States Constitution Preamble

* US Constitution Article III Section 2: The judicial power shall extend to all cases, in law and equity, arising under this
Constitution, the laws of the United States.

* Miranda v. Arizona, 384 US 436, 491.

© COURT OF RECORD: A judicial tribunal having attributes and exercising functions independently of the person of the
magistrate designated generally to hold it Proceeding according to the course of common law Jones v. Jones, 188 Mo.App.
220, 175 S.W. 227, 229; Ex parte Gladhill, 8 Metc. Mass., 171, per Shaw, C.J. See, also, Ledwith v. Rosalsky, 244 N.Y.
406, 155 N.E. 688, 689

'! Bowyer, Mod. Civil Law, 19; Sevier v. Riley, 189. Cal. 170, 244 P. 323, 325.

? State of Iowa v. Railroad Co., C.C.lowa, 37 F. 498, 3 L.R.A. 554; State v. Powers, 51 N.J.L. 432, 17 A. 969.

PAGE 2 OF 7
Case 3:19-mc-00029-TMB Document 5 Filed 10/15/19 Page 2 of 8
People have been providentially provided legal recourse to address the criminal conduct of the

Judiciary ourselves, entrusted via Natural Law, to dispense justice;

e We the People ordained and established the Constitution for the United States of America.”

e We the People vested Congress with statute making powers.“

® We the People defined and limited Congresses power of law making.’°

e We the People ordained limited law making powers via the Constitution.'®

e We the People did not vest the Judiciary with law making powers.

e We the People in ALL Courts of Law are Free and Independent Jurists independent from the
Judiciary.'”

e In1215AD, twenty-five (25) freemen (1° recorded Grand Jury) assembled themselves in the name
of the “Sureties of the Peace” and stood-up to restore their Natural Law Courts of Justice, thereby
taking back their island nation England that was subverted by a tyrant king.

e In 1776 fifty-six (56) unalienable sovereigns assembled themselves in the name of “We the
People” stood-up to restore their Natural Law Courts of Justice, thereby taking back their Thirteen
American Colonies that were subverted by a tyrant king.

¢ Today 7,840 Grand Jurists (and growing) assembled themselves, from every State of this Union in
the name of “We the People” to stand and restore our Natural Law Courts of Justice, thereby taking
back these Fifty United States of America that were subverted by the federal judiciary.

In the U.S. Supreme Court case of United States v. Williams'®, Justice Antonin Scalia, writing for the

majority, confirmed that “the American grand jury is neither part of the judicial, executive nor

 

3 We the people of the United States, in order to form a more perfect union, establish justice, insure domestic tranquility,
provide for the common defense, promote the general welfare, and secure the blessings of liberty to ourselves and our
posterity, do ordain and establish this Constitution for the United States of America. Preamble.

* Article I Section 1: ALL LEGISLATIVE POWERS herein granted shall be vested in a Congress of the United States,
which shall consist of a Senate and House of Representatives.

'S Article I Section 8: To make all laws which shall be necessary and proper for carrying into execution the foregoing
powers, and all other powers vested by this Constitution in the government of the United States, or in any department or
officer thereof.

16 “Sovereignty itself is, of course, not subject to law, for it is the author and source of law; but in our system, while
sovereign powers are delegated to the agencies of government, sovereignty itself remains with the people, by whom and for
whom all government exists and acts And the law is the definition and limitation of power...” [Yick Wo v. Hopkins, 118
US 356, 370 Quotiens dubia interpretatio libertatis est, secundum libertatem respondendum erit].

'7 Jones v. Jones, 188 Mo.App. 220, 175 S.W. 227, 229; Ex parte Gladhill, 8 Metc. Mass., 171, per Shaw, C.J. See, also,
Ledwith v. Rosalsky, 244 N.Y. 406, 155 N.E. 688, 689; “judicial tribunal having attributes and exercising functions
independently of the person of the magistrate designated generally to hold it, and proceeding according to the course of
common law.

'8 112 S.Ct. 1735, 504 U.S. 36, 118 L.Ed.2d 352 (1992).

PAGE 3 OF 7
Case 3:19-mc-00029-TMB Document 5 Filed 10/15/19 Page 3 of 8
legislative branches of government, but instead belongs to the people. It is in effect a fourth branch of

government "governed" and administered to directly by and on behalf of the American people, and its

authority emanates from the Bill of Rights. Thus, [People] have the unbridled right to empanel their

own grand juries and present "True Bills" of indictment to a court, which is then required to

commence a criminal proceeding. Our Founding Fathers presciently thereby created a "buffer" the

people may rely upon for justice, when public officials, including judges, criminally violate the law.”

e The Grand Jury is an institution separate from the courts, over whose functioning the courts do not
preside!”

© “The judiciary has no supervisory judicial authority over the Grand Jury.””*

* “Rooted in long centuries of Anglo-American history,” the Grand Jury is mentioned in the Bill of
Rights, but not in the body of the Constitution.”

e “The Grand Jury has not been textually assigned, therefore, to any of the branches described in the

first three Articles. It ‘is a constitutional fixture in its own right.”

e “The whole theory of the Grand Jury’s function is that it belongs to no branch of the institutional

government, serving as a kind of buffer or referee between the Government and the people.”

e “Although the Grand Jury normally operates, of course, in the courthouse and under judicial

auspices, its institutional relationship with the judicial branch has traditionally been, so to speak,

at arm’s length. ’”*4

e “Judges’ direct involvement in the functioning of the Grand Jury has generally been confined to

the constitutive one of calling the grand jurors together and administering their oaths of office.””°

e “The Grand Jury's functional independence from the judicial branch is evident both in the scope of
its power to investigate criminal wrongdoing, and in the manner in which that power is

. 6
exercised.”

 

'? United States v Williams 112 S.Ct. 1735 504 U.S. 36 118 L.Ed.2d 352 (1992)

2° United States v Williams 112 S.Ct. 1735 504 U.S. 36 118 L.Ed.2d 352 (1992)

2! United States v Williams 112 S.Ct. 1735 504 U.S. 36 118 L.Ed.2d 352 (1992) quoting Hannah v. Larche, 363 U.S. 420,
490, 80 S.Ct. 1502, 1544, 4 L.Ed.2d 1307 (1960) (Frankfurter, J., concurring in result).

22 United States v Williams 112 S.Ct. 1735 504 U.S. 36 118 L.Ed.2d 352 (1992) quoting United States v. Chanen, 549 F.2d
1306, 1312 (CA91977) (quoting Nixon v. Sirica, 159 U.S.App.D.C. 58, 70, n. 54, 487 F.2d 700, 712, n. 54(1973)), cert.
denied, 434 U.S. 825, 98 S.Ct. 72, 54 L.Ed.2d 83 (1977).

3 United States v Williams 112 S.Ct. 1735 504 U.S. 36 118 L.Ed.2d 352 (1992) quoting Stirone v. United States, 361 U.S.
212, 218, 80 S.Ct. 270, 273, 4 L.Ed.2d 252 (1960); Hale v. Henkel, 201 U.S. 43, 61, 26 S. Ct. 370, 373, 50 L.Ed. 652
(1906); G. Edwards The Grand Jury 28-32 (1906).

74 24 United States v Williams 112 S.Ct. 1735 504 U.S. 36 118 L.Ed.2d 352 (1992)

5 United States v Williams 112 S.Ct. 1735 504 U.S. 36 118 L.Ed.2d 352 (1992) quoting United States v. Calandra, 414
US. 338, 343, 94 S.Ct. 613, 617, 38 L.Ed.2d 561 (1974); Fed.Rule Crim.Proc. 6(a).

PAGE 4 0F7
Case 3:19-mc-00029-TMB Document5 Filed 10/15/19 Page 4 of 8
“Unlike a court, whose jurisdiction is predicated upon a specific case or controversy, the Grand

Jury ‘can investigate merely on suspicion that the law is being violated, or even because it wants

assurance that it is not.””"

e “The Grand Jury need not identify the offender it suspects, or even “the precise nature of the

offense” it is investigating.”**

© “The Grand Jury requires no authorization from the court to initiate an investigation.”

e “The Grand Jury generally operates in its day-to-day functioning without the interference of a

presiding judge.””®

e “The Grand Jury swears in its own witnesses.””!

° “The Grand Jury deliberates in total secrecy.”

e “The Grand Jury is free to pursue its investigations unhindered by external influence or

supervision so long as it does not trench upon the legitimate rights of any witness called before
+4 9933
it,

© “The Fifth Amendment’s “constitutional guarantee presupposes an investigative body acting

independently of either prosecuting attorney or judge.”

e “The Grand Jury prescribes their own procedures.”**

e “The Grand Jury conducts their inquiries unfettered by technical rules.”*6

e “Fifth Amendment common law assures the constitutional right to the judgment of an independent

and informed Grand Jury."

 

26 United States v Williams 112 S.Ct. 1735 504 U.S. 36 118 L.Ed.2d 352 (1992) quoting United States v. R. Enterprises,
498 US. ----, ---- , L11 S.Ct. 722, 726, 112 L.Ed.2d 795 (1991) (quoting United States v. Morton Salt Co., 338 U.S. 632,
642-643, 70 S.Ct. 357, 364, 94 L.Ed. 401 (1950)).

7 United States v Williams 112 S.Ct. 1735 504 U.S. 36 118 L.Ed.2d 352 (1992) quoting United States v. R. Enterprises,
498 U.S. ----, ---- , 111 S.Ct. 722, 726, 112 L.Ed.2d 795 (1991) (quoting United States v. Morton Salt Co., 338 U.S. 632,
642-643, 70 S.Ct. 357, 364, 94 L.Ed. 401 (1950)).

8 United States v Williams 112 S.Ct. 1735 504 U.S. 36 118 L-Ed.2d 352 (1992) quoting Blair v. United States, 250 U.S.
273, 282, 39 S.Ct. 468, 471, 63 L.Ed. 979 (1919).

29 United States v Williams 112 S.Ct. 1735 504 U.S. 36 118 L.Ed.2d 352 (1992) quoting Hale, supra, 201 U.S., at 59-60,
65, 26 S.Ct, at 373, 375.

© United States v Williams 112 S.Ct. 1735 504 U.S. 36 118 L.Ed.2d 352 (1992) quoting Calandra, supra, 414 U.S., at 343,
94 S.Ct., at 617.

3! United States v Williams 112 S.Ct. 1735 504 U.S. 36 118 L.Ed.2d 352 (1992) quoting Fed.Rule Crim.Proc. 6(c).

32 United States v Williams 112 $.Ct. 1735 504 U.S. 36 118 L.Ed.2d 352 (1992) quoting United States v. Sells Engineering,
Inc., 463 US., at 424-425, 103 S.Ct., at 3138.

3 United States v Williams 112 S.Ct. 1735 504 U.S. 36 118 L.Ed.2d 352 (1992) quoting United States v. Dionisio, 410
U.S. 1, 17-18, 93 S.Ct. 764, 773, 35 L.Ed.2d 67 (1973).

¥ United States v Williams 112 S.Ct. 1735 504 U.S. 36 118 L.Ed.2d 352 (1992) quoting Jd., at 16, 93 S.Ct., at 773 (quoting
Stirone, supra, 361 U.S., at 218, 80 S.Ct, at 273).

% United States v Williams 112 S.Ct. 1735 504 U.S. 36 118 L.Ed.2d 352 (1992).
6 United States v Williams 112 S.Ct. 1735 504 U.S. 36 118 L.Ed.2d 352 (1992) quoting Id.,at 364, 76 S.Ct., at 409.

PAGESOF7
Case 3:19-mc-00029-TMB Document5 Filed 10/15/19 Page 5of 8
© “The Grand Jury’s finding of an indictment is only in the nature of an enquiry or accusation, which
is afterwards to be tried and determined.”

e “The only Grand Jury is a “common law” Grand Jury”?

e “The Fifth Amendment Grand Jury indictments cannot be quashed.”

e “No case has been cited, nor has the United States Supreme Court been able to find any, furnishing
an authority for looking into and revising the judgment of the Grand Jury upon the evidence, for
the purpose of determining whether or not the finding was founded upon sufficient proof, or
whether there was a deficiency in respect to any part of the complaint."

e “Tt would run counter to the whole history of the Grand Jury institution” to permit an indictment to

be challenged “on the ground that there was incompetent or inadequate evidence before the Grand
942

Jury
The People are sovereign and have an unalienable right to have “Government by Consent” through
free and independent administration of our own Juries. The Grand Jury is a Constitutional Fixture in its
Own Right. The judiciary through congresses’ BAR written laws and the Judiciary’s BAR written
rules have subverted and tainted our Juries and hidden our Natural Law Courts’ of Record and through

this extraordinary case we are determined to restore the common law grand and petit juries.
FEDERAL JUDICIAL DISDAIN FOR THE PEOPLE

A Chief Judge or Justice (also known as a Presiding Judge or Justice) is the lead judicial administrative
officer within any multi-judge court. The Chief Judge works alongside the Clerk of Court in his or her
respective court by overseeing the day to day operations of that court.’ The Common Law Grand Jury
has been serving all federal judges in all 94 federal districts. Whereas, some rogue arrogant chief

judges have been returning our papers. Therefore, after October 21, 2019, the olive branch extended to

 

3? United States v Williams 112 S.Ct. 1735 504 U.S. 36 118 L.Ed.2d 352 (1992) quoting Wood v. Georgia, 370 U.S. 375,
390, 82 S.Ct. 1364, 1373, 8 L.Ed.2d 569 (1962).

38 United States v Williams 112 S.Ct. 1735 504 U.S. 36 118 L.Ed.2d 352 (1992) quoting 4 W. Blackstone, Commentaries
300 (1769); see also 2 M. Hale, Pleas of the Crown 157 (Ist Am. ed. 1847).

United States v Williams 112 S.Ct. 1735 504 U.S. 36 118 L.Ed.2d 352 (1992) quoting Cf. Thompson, supra, at 607.

“ United States v Williams 112 S.Ct. 1735 504 U.S. 36 118 L.Ed.2d 352 (1992) quoting People v. Restenblatt, 1 Abb.Prac.
268, 269 (Ct.Gen.Sess.N. Y.1855).

“| United States v Williams 112 S.Ct. 1735 504 U.S. 36 118 L.Ed.2d 352 (1992) quoting United States v. Reed, 27
Fed.Cas.727, 738 (No. 16,134) (CCNDNY 1852).

“2 United States v Williams 112 S.Ct. 1735 504 U.S. 36 118 L.Ed.2d 352 (1992) quoting Costello v. United States, 350 U.S.
359, 76 S.Ct. 406, 100 L.Ed. 397 (1956); /d., at 363-364, 76 S.Ct., at 409.

8ULS. Legal, "Chief Judge Definition," accessed December 11, 2015; Merriam-Webster Dictionary, “Chief Justice
Definition," accessed December 11, 2015.

PAGE 6 OF 7
Case 3:19-mc-00029-TMB Document5 Filed 10/15/19 Page 6 of 8
said chief judges will expire and if these chief judges do not send us a certified copy of their oaths and
provide a non-statutory form that provides for the Peoples’ access to Natural Law courts without cost
as per the Supreme Law of the Land we shall be forced to pursue indictments against them for

conspiracy, treason, and concealment.

Furthermore, We the People await the United States Supreme Court to honor their oath to support and
defend the Constitution For the United States of America by putting your judicial house in order. Once
we reach critical mass the olive-branch will expire and we will pursue indictment for conspiracy to

commit treason and concealment’ against the Justices of the United States Supreme Court.

ORDERED: THE UNITED STATES SUPREME COURT is to honor their oaths of office, let our People

go from your jurisdictions unknown, and reinstate our Natural Law Courts of Justice

that you have concealed since 1938.

ALL FEDERAL DISTRICT COURT JUDGES are to send the Common Law Grand Jury a

certified copy of their oaths.

ALL FEDERAL DISTRICT COURT CHIEF JUDGES are to provide a non-statutory form

that provides for the Peoples’ access to “Natural Law Courts” without cost as per the

Supreme Law of the Land.

SEAL October 7, 2019

aan ny,

UNITED 5%

 

Rew Grand Jury Foreman

 

* 18 USC § 2071: Concealment, removal, or mutilation generally (a) Whoever willfully and unlawfully conceals, removes,
mutilates, obliterates, or destroys, or attempts to do so, or, with intent to do so takes and carries away any record,
proceeding, map, book, paper, document, or other thing, filed or deposited with any clerk or officer of any court of the
United States, or in any public office, or with any judicial or public officer of the United States, shall be fined under this
title or imprisoned not more than three years, or both. (b) Whoever, having the custody of any such record, proceeding,
map, book, document, paper, or other thing, willfully and unlawfully conceals, removes, mutilates, obliterates, falsifies, or
destroys the same, shall be fined under this title or imprisoned not more than three years, or both; and shall forfeit his office
and be disqualified from holding any office under the United States. As used in this subsection, the term “office” does not
include the office held by any person as a retired officer of the Armed Forces of the United States.

PAGE 7 OF 7
Case 3:19-mc-00029-TMB Document5 Filed 10/15/19 Page 7 of 8
UUS Common Law Grand Jury
P.O. Box 59 | a
Valhalla, NY 10595 FOREVER / usa |

 

Chief Judge
United States District Court
for the District of Alaska
222 W. Seventh Avenue

_ Anchorage, AK 99513-9513

Case 3:19-mc:080?95FMB:sDocument 5 Fagt| ROS4o; ipa elie tif gill lye!

: oe eg
